Exhibit 10.4
BIOGEN IDEC INC.
2006 NON-EMPLOYEE DIRECTORS EQUITY PLAN
(As amended through June 9, 2010)
Pursuant to Section 17 of the Biogen Idec Inc. 2006 Non-Employee Directors
Equity Plan (the “Plan”), Biogen Idec Inc. amends the Plan as follows:
1. Section 7(d) is amended, effective as of June 1, 2011, to read in its
entirety as follows:
     “(i) Except as may otherwise be determined by the Committee (A) in the
event that the Participant’s Board service shall terminate on account of the
Retirement, death or Disability of the Participant, each Option granted to such
Participant that is outstanding as of the date of such termination shall become
fully vested and exercisable, and (B) in the event that the Participant’s Board
service shall terminate for any reason other than Retirement, death or
Disability, each Option that is not exercisable as of the date of such
termination shall be cancelled at the time of such termination.
     (ii) In the event that the Participant’s Board service shall terminate for
any reason other than For Cause, each Option granted to such Participant, to the
extent that it is or becomes exercisable at the time of such termination, shall
remain exercisable by the Participant (or, in the event of the Participant’s
death while such Option is still outstanding, by the Participant’s legal
representatives, heirs or legatees) for the three-year period following such
termination (or for such other period as may be provided by the Committee), but
in no event following the expiration of its term.
     (iii) In the event of the termination of the Participant’s Board service
For Cause, each outstanding Option granted (including any portion of the Option
that is then exercisable) to such Participant shall be cancelled as of the
commencement of business on the date of such termination.”

